UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6590



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD KEITH DUGGER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-9, CA-99-168)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Keith Dugger, Appellant Pro Se. Anthony Paul Giorno, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Keith Dugger seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.      Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Dugger, Nos. CR-96-9; CA-

99-168 (W.D. Va. Mar. 27, 2000).    We note that Dugger has raised an

additional claim of ineffective assistance of counsel in his

informal appellate brief.   Because this claim was not presented to

the district court for consideration, it is not properly before

this court for review.   See Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993) (holding that issues raised for first time on ap-

peal generally will not be considered absent exceptional circum-

stances).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            DISMISSED




                                   2